Upon the petition of the landlord, in a proceeding under the Business Rent Law (L. 1945, ch. 314, as amd.), order determining the emergency rent of store premises occupied by respondent Fasano, insofar as appeal is taken, and order denying appellant’s motion to amend the order of reference, unanimously affirmed, without costs. Although a close question of fact was presented, it may not be held that the official referee’s finding is against the weight of the credible evidence. Under the procedure adopted by the parties there was no necessity for further findings. They elected to have the reasonable rental value of the premises determined as of June 1, 1944 — not the present day reasonable rent which might have been sought under section 4. A finding in the nature of a general verdict is, therefore, sufficient. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See post, p. 868.]